•
               ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                             )
Magwood Services, Inc.                        )      ASBCA No. 58968
                                             )
Under Contract No. W912PQ-13-C-0016           )

APPEARANCE FOR THE APPELLANT:                        Mr. Heyward Manigault
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Ildiko Szentkiralyi, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 24 March 2014




                                                   dministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58968, Appeal of Magwood
Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals